

CONTRIBUTION AND CONVEYANCE AGREEMENT
 
THIS CONTRIBUTION AND CONVEYANCE AGREEMENT (this “Agreement”), dated as of June
26, 2008, by and between ARBOR MILL RUN JRM LLC, a Delaware limited liability
company (“Transferor”), and LIGHTSTONE VALUE PLUS REIT, L.P., a Delaware limited
partnership (“Transferee”).
 
WITNESSETH:
 
WHEREAS, Transferor owns a Class A membership interest in MILL RUN L.L.C., a
Delaware limited liability company (the “Company”), corresponding to a 22.08%
Common Interest (as defined in the Mill Run Operating Agreement), pursuant to
that certain Second Amended and Restated Operating Agreement of the Company,
dated as of September 20, 2005 (as amended by a First Amendment dated as of
January 1, 2006, the “Mill Run Operating Agreement”); and
 
WHEREAS, in consideration of Transferor’s transferring the Transferred Interests
(as defined below) herewith to Transferee, Transferee shall issue to Transferor
96,000 units of common limited partnership interest in Transferee (“Common
Units”) and 18,240 units of Series A preferred limited partnership interest in
Transferee (“Series A Units”, and collectively with the Common Units, the
“Units”); and
 
WHEREAS, Transferor has delivered on the date hereof a completed Representation
Letter and Agreement in the form attached as Exhibit A hereto; and
 
WHEREAS, in consideration of the receipt by Transferor of the Units, and the
execution and delivery by Transferee of a Tax Protection Agreement in the form
attached as Exhibit B hereto (the “Tax Protection Agreement”), Transferor
desires to transfer and assign to Transferee all of Transferor’s right, title
and interest (x) in the Company and (y) under the Mill Run Operating Agreement
(collectively, the “Transferred Interests”), and Transferee desires to accept
such transfer and assignment, all upon the terms and conditions hereinafter set
forth; and
 
WHEREAS, concurrently with the execution and delivery of this Agreement,
Transferor, Transferee and Lightstone Value Plus Real Estate Investment Trust,
Inc. (the “REIT”) are entering into an Exchange Rights Agreement with respect to
the exchange of Transferor’s Common Units (including units received upon
conversion of Series A Units) for cash or stock in the REIT (the “Exchange
Rights Agreement”); and
 
WHEREAS, for federal income tax purposes, it is intended that the transfer of
the Transferred Interests will be treated as a tax-free contribution by
Transferor to Transferee of the Transferred Interests in exchange for the Units
under Section 721 of the Internal Revenue Code of 1986, as amended (the “Code”);
and
 
WHEREAS, concurrently with the transfer and assignment of the Transferred
Interests to Transferee, Transferor is withdrawing as a member of the Company.
 

--------------------------------------------------------------------------------


 
NOW, THEREFORE, the parties covenant and agree as follows:
 
1. Contribution and Transfer.
 
(a) For and in consideration of the issuance by Transferee to Transferor of the
Units, Transferor hereby contributes and assigns to Transferee all of
Transferor’s right, title and interest in and to the Transferred Interests,
including, without limitation, all of Transferor’s rights and interest in all
profits, losses, Cash Flow, Capital Proceeds (as such terms are defined in the
Mill Run Operating Agreement), distributions and capital of the Company with
respect to such Transferred Interests, except that the Transferor is retaining
all right to distributions previously paid and allocations made by the Company
on account of the Transferred Interests prior to the date hereof. In connection
with its receipt of the Units, Transferor agrees to be bound by and comply with
the terms of the Amended and Restated Agreement of Limited Partnership of
Transferee dated as of April 22, 2005, as amended by the First Amendment to the
Amended and Restated Agreement of Limited Partnership of Transferee, dated as of
the date hereof (as so amended, the “Partnership Agreement”), and delivers
herewith an executed counterpart of the Partnership Agreement.
 
(b) Transferee hereby accepts Transferor’s contribution, transfer and assignment
of the Transferred Interests.
 
(c) Transferor hereby withdraws as a Member of the Company and grants Transferee
the right to be admitted as a substitute member of the Company in Transferor’s
place in accordance with the terms of the Mill Run Operating Agreement.
 
(d) The Company hereby admits Transferee as a substitute member of the Company
in Transferor’s place.
 
2. Representations and Warranties.
 
(a) Transferor hereby represents and warrants to Transferee that (i) Transferor
is the sole legal and beneficial owner of the Transferred Interests; (ii)
Transferor has not previously assigned, transferred, sold, pledged or otherwise
disposed of or hypothecated the Transferred Interests or any portion thereof or
interest therein, except for the granting of any security interests therein
which have been released on or prior to the date hereof; (iii) the Transferred
Interests transferred hereby are free and clear of any liens, security interests
and other encumbrances, except for those, if any, arising under the Mill Run
Operating Agreement; (iv) the execution of, and the transfer and assignment of
the Transferred Interests pursuant to, this Agreement have been authorized by
all necessary action on the part of Transferor; (v) Transferor has the full
right, power and authority to execute and deliver this Agreement and to perform
its obligations hereunder, without obtaining any consents or approvals from, or
taking any actions with respect to, any governmental authorities or other third
parties; (vi)  this Agreement has been duly and validly executed and delivered
by Transferor and, when executed and delivered by Transferee, will constitute
the valid and binding agreement of Transferor, enforceable against Transferor in
accordance with its respective terms; and (vii) the execution and delivery by
Transferor of this Agreement and the performance of Transferor’s obligations
hereunder and the transaction contemplated hereby do not violate or conflict
with the governing documents of Transferor, or, subject to the approvals of the
Members of the Company, any other instrument or agreement to which Transferor is
a party; provided, however, that notwithstanding anything herein to the
contrary, Transferor is not making any representation or warranty as to whether
any third party consents are or are not required under any loan or other
financing agreements, mortgages or other instruments or agreements to which the
Company or any entity directly or indirectly owned by the Company is a party, or
by which any real or personal property owned by the Company or by any entity
directly or indirectly owned by the Company is subject or encumbered.
 
2

--------------------------------------------------------------------------------


 
(b) Transferee hereby represents and warrants to Transferor that: (i) the
execution of this Agreement, the Tax Protection Agreement, the Partnership
Agreement and the Exchange Rights Agreement, and the issuance of the Units to
Transferor, have been authorized by all necessary action on the part of
Transferee and the REIT, as applicable; (ii) each of Transferee and the REIT, as
applicable, has full right, power and authority to execute, deliver and perform
this Agreement, the Tax Protection Agreement, the Partnership Agreement and the
Exchange Rights Agreement without obtaining any consents or approvals from, or
taking any actions with respect to, any governmental authorities or other third
parties; (iii) this Agreement, the Tax Protection Agreement, the Partnership
Agreement and the Exchange Rights Agreement have been duly and validly executed
and delivered by Transferee and the REIT, as applicable, and, when executed and
delivered by Transferor, will constitute the valid and binding agreement of
Transferee and the REIT, as applicable, enforceable against Transferee and the
REIT, as applicable, in accordance with their respective terms; (iv) a true and
complete copy of the Partnership Agreement (including Exhibit A thereto updated
to reflect the transactions contemplated by this Agreement and any other
transactions involving the Transferee that are consummated on or prior to the
date hereof) is attached hereto as Exhibit C, and the Partnership Agreement has
been duly executed and delivered by all parties thereto, is in full force and
effect, and is binding and enforceable in accordance with its terms; (v) after
giving effect to the transactions contemplated by this Agreement and any other
transactions involving the Transferee that are consummated on or prior to the
date hereof, the capitalization of Transferee (including the number of each
class and series of units issued by Transferee and the related capital
contributed with respect to such units) is set forth on Exhibit D hereto; (vi)
the execution and delivery by each of Transferee and the REIT of this Agreement,
the Tax Protection Agreement, the Partnership Agreement and the Exchange Rights
Agreement and the performance of the obligations of Transferee and the REIT
hereunder and thereunder and the transaction contemplated hereby and thereby do
not violate or conflict with the governing documents of Transferee or the REIT
or any other instrument or agreement to which either of them is a party, as the
case may be (vii) on the date hereof immediately after the closing of the
transfer and contribution by Transferor to Transferee described in Section 1 of
this Agreement: (1) Transferor is simultaneously herewith being admitted as a
limited partner in Transferee with respect to the Units; (2) the 704(b) “book”
capital account of Transferor in Transferee is equal to $19,200,000; and (3) the
Units have been duly issued to the Transferor and are fully paid and Transferor
has no further obligation to contribute any amounts to the capital of Transferee
or to reimburse Transferee for any expenses in respect of the Units;
(viii) since May 23, 2005, the REIT, has been subject to the reporting
requirements of Section 13 or 15 of the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder (the “1934 Act”)
and has filed with the Securities and Exchange Commission (“SEC”) all documents
required to be filed under the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder (the “1933 Act”), and the 1934 Act (the
“REIT SEC Documents”); (ix) as of their respective dates, the REIT SEC Documents
complied in all material respects with the requirements of the 1933 Act and the
1934 Act, as the case may be, and none of the REIT SEC Documents contained any
untrue statement of a material fact or omitted a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, taking into account
all corrections made by the REIT in subsequent filings with the SEC through the
date of this Agreement; (x) the prospectus of the REIT dated January 23, 2008
and the supplements thereto do not contain any untrue statement of material fact
or omit a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstance under which they were made, not
misleading as of the date hereof; (xi) as of their respective dates, the
consolidated financial statements of the REIT included in the REIT SEC Documents
complied as to form in all material respects with then applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto, were prepared in accordance with generally accepted accounting
principles applied on a consistent basis during the periods involved (except as
may be indicated therein or in the notes thereto) and fairly presented the
consolidated financial position of the REIT and its consolidated subsidiaries as
at the dates thereof and the consolidated results of their operations and
statements of cash flows for the periods covered by such statements (subject, in
the case of unaudited statements, to normal year-end audit adjustments and to
any other adjustments described therein); and (xii) neither Transferee nor the
REIT have entered into or is a party to any instrument or agreement with any
limited partner of Transferee which grants registration rights with respect to
shares in the REIT which such limited partner may own or acquire.
 
3

--------------------------------------------------------------------------------


 
(c) Transferee hereby acknowledges, represents and warrants that it is not
relying on any information, representations or warranties furnished or made by
Transferor or any of Transferor’s representatives or agents as to any matter
whatsoever concerning the Company or any entity that is directly or indirectly
owned by the Company or in which the Company has any direct or indirect interest
(including, without limitation, the legal status, good standing, organizational
documents, business, prospects, assets, liabilities, financial condition or
operations of, or the need for any third party consents to the transactions
contemplated by this Agreement from any lenders to or other persons having any
contractual relationship with or jurisdiction over, the Company or such other
entity), or any matter (including, without limitation, physical condition,
operating results, financing, liabilities, title, encumbrances, leases, zoning
status, compliance with law, prospects and compliance with mortgages and other
instruments and agreements) relating to any properties in which any of the
Company or such other entities have a direct or indirect interest, and in
entering into this Agreement and in accepting the Transferred Interests,
Transferee is not relying upon any representations or warranties of Transferor
or any of its representatives or agents whatsoever, except for the
representations of Transferor expressly set forth in Section 2(a) hereof.
Transferee further acknowledges, represents, warrants and covenants that in
entering into this Agreement and in accepting the Transferred Interests, it is
relying solely on its own independent investigation and due diligence with
respect to the Company and any entity or property in which the Company has a
direct or indirect interest, and Transferee further agrees that Transferee shall
not seek to hold Transferor responsible or liable in any way for or in
connection with any representations or warranties or other information furnished
to Transferee by any person or entity, other than the representations and
warranties of Transferor expressly set forth in Section 2(a) hereof.
 
4

--------------------------------------------------------------------------------


 
3. Release.
 
(a) Transferor hereby releases and discharges Transferee, BRM LLC, a New Jersey
limited liability company, and the Company and their respective past, present
and future subsidiaries, directors, officers, partners, shareholders, members,
managers, affiliates, employees, beneficiaries, agents, representatives,
predecessors, successors and assigns (collectively, “Transferee Releasees”) from
any claims, liabilities, obligations, causes of action, suits, debts, accounts,
reckonings, contracts, agreements, promises, covenants, damages, costs
(including costs of suit and attorneys’ fees and expenses) and demands
(collectively, “Claims”) of whatever nature, character, type or description,
whether contingent, known or unknown, liquidated or unliquidated, at law or in
equity, which Transferor or its affiliates now has, has ever had or may
hereafter claim to have against the Transferee Releasees, provided that such
release and discharge is specifically limited to only those Claims that are on
account of, relating to or arising from or under the Company, the Transferred
Interests or the Mill Run Operating Agreement. In amplification, and not in
limitation, of the foregoing, BRM LLC and the Company are hereby released by
Transferor from, among other things, any obligation or liability to make any
further distributions to Transferor. The release herein given shall be and
remain in effect as a full and complete release notwithstanding the discovery or
existence of any such additional or different claims or facts.
 
(b) Transferee and the Company hereby release and discharge Transferor and its
respective past, present and future subsidiaries, directors, officers, partners,
shareholders, members, managers, affiliates, employees, beneficiaries, agents,
predecessors, representatives, successors and assigns (collectively, “Transferor
Releasees”) from any Claims, of whatever nature, character, type or description,
whether contingent, known or unknown, liquidated or unliquidated, at law or in
equity, which Transferee or the Company now has, has ever had or may hereafter
claim to have against the Transferor Releasees, provided that such release and
discharge is specifically limited to only those Claims that are on account of,
relating to or arising from or under the Company, the Transferred Interests or
the Mill Run Operating Agreement. In amplification, and not in limitation, of
the foregoing, Transferor is hereby released by Transferee and the Company from,
among other things, any obligation or liability to make any capital
contributions to the Company or to return to the Company all or any portion of
any distributions previously made to it by the Company. The release herein given
shall be and remain in effect as a full and complete release notwithstanding the
discovery or existence of any such additional or different claims or facts.
 
(c) Notwithstanding anything in this Section 3 to the contrary, in no event
shall either Transferor or Transferee or their respective affiliates, be deemed
to release, discharge or waive, pursuant to this Section 3 or any other
provision of this Agreement, any Claim against the other party (or its
affiliates) that is not on account of, relating to or arising from or under the
Company, the Transferred Interests or the Mill Run Operating Agreement
(“Unrelated Claims”), and all such Unrelated Claims are hereby fully preserved
and reserved in all respects, and all such Unrelated Claims remain in full force
and effect. In amplification, and not in limitation, of the foregoing, all
rights, remedies, covenants and obligations of the parties under this Agreement
and under the documents and agreements attached as Exhibit A, Exhibit B and
Exhibit C hereto (i) are hereby deemed to be Unrelated Claims, (ii) are not
modified in any manner by the release provisions set forth in this Section 3,
and (iii) remain in full force and effect.
 
5

--------------------------------------------------------------------------------


 
4. Indemnification. 
 
(a) Transferee shall defend, indemnify and hold harmless Transferor from and
against any and all loss, liability, damage, cost or expense (including, without
limitation, reasonable attorneys’ fees and disbursements) incurred or sustained
by Transferor on account of (i) any breach of any representation, warranty or
covenant of Transferee set forth herein, or (ii) the Transferred Interests,
provided and to the extent that such loss, liability, damage or cost accrues on
or after the date hereof.
 
(b) Transferor shall defend, indemnify and hold harmless Transferee from and
against any and all loss, liability, damage, cost or expense (including, without
limitation, reasonable attorneys’ fees and disbursements) incurred or sustained
by Transferee on account of any breach of any representation, warranty or
covenant of Transferor set forth herein, provided and to the extent that such
loss, liability, damage or cost accrues on or after the date hereof.
 
5. Initial Unit Distributions; Unit Redemption. Transferor and Transferee
acknowledge and agree that the first quarterly distribution paid by Transferee
in respect of the Series A Units shall (a) be with respect to the quarter ending
June 30, 2008, and (b) be prorated based on the number of days during such
quarter after the date hereof. Transferor acknowledges that notwithstanding
anything to the contrary herein or in the Partnership Agreement, Transferor
shall not have the right to convert or redeem any Series A Units prior to June
26, 2013.
 
6. Tax Reporting; Audits. For federal, state, and local income tax purposes,
Transferee shall report Transferor’s contribution of the Transferred Interests
to Transferee as a tax-free contribution pursuant to Section 721 of the Code (or
the corresponding provision of state or local law, as applicable).
Notwithstanding anything to the contrary in this Agreement or the Partnership
Agreement, neither Transferee nor the REIT shall settle any matter that involves
the tax treatment of (i) the contribution of the Transferred Interests or (ii)
any other matter that would have a tax impact on Transferor that is materially,
adversely different from the tax impact such matter would have on the REIT,
without the prior written consent of Transferor, which consent shall not be
unreasonably withheld.
 
7. Registration Rights. Each of Transferee and the REIT agrees that in the event
that either of them enters into or becomes a party to any instrument or
agreement with any limited partner of Transferee which grants registration
rights with respect to shares in the REIT which such limited partner may own or
acquire, or otherwise grants such registration rights to any limited partner of
Transferee, then each of Transferee and the REIT shall promptly notify
Transferor and shall grant to Transferor, by entering into a registration rights
agreement with Transferor that is in form and substance reasonably acceptable to
Transferor, registration rights with respect to any shares issued by the REIT
that Transferor may acquire in connection with a transfer or redemption of any
of its Units to or by Transferee or the REIT, and such registration rights shall
be on terms that are no less favorable to Transferor in any respect than the
most favorable registration rights granted to any other limited partner of
Transferee by Transferee or the REIT.
 
8. Further Assurances. Each party to this Agreement will execute, acknowledge
and deliver, or cause to be executed, acknowledged and delivered, any such
further conveyances, assignments, approvals, consents and other documents, and
do any other acts, as may be reasonably necessary to carry out the intent and
purpose of this Agreement. Without limiting the generality of the foregoing, if
any property, assets, collateral, funds, documents or other items which
constitute a part of the Transferred Interests remains in or comes into either
Transferor’s possession or control or remains or become vested or titled in
Transferor, Transferor shall promptly take any and all actions necessary to
transfer title and possession thereof to Transferee, all at Transferee’s sole
cost and expense.
 
6

--------------------------------------------------------------------------------


 
9. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of New York.
 
10. Binding Effect. This Agreement shall be binding upon, and shall inure to the
benefit of, Transferor, Transferee and their respective successors and assigns.
 
11. Severability. In the event that any phrase, clause, sentence, paragraph,
section, article or other portion of this Agreement shall become illegal, null
or void, or against public policy, for any reason, or shall be held by any court
of competent jurisdiction to be illegal, null or void, or against public policy,
the remaining portions of this Agreement shall not be affected thereby and shall
remain in force and effect to the full extent permissible by law.
 
12. Counterparts. This Agreement may be executed in several counterparts, each
of which shall constitute an original and all of which, taken together, shall
constitute one and the same Agreement, binding on each party hereto.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Transferor and Transferee have executed this Agreement as of
the date first above written.
 

       
TRANSFEROR: 
 
ARBOR MILL RUN JRM LLC,
a Delaware limited liability company
By: Arbor Commercial Mortgage, LLC, a New York limited liability company, its
sole member
 
   
   
 
By:
 

--------------------------------------------------------------------------------

Name:
 
Title:

 

       
TRANSFEREE:
 
LIGHTSTONE VALUE PLUS REIT, L.P.,
a Delaware limited partnership
By  Lightstone Value Plus Real Estate Investment Trust, Inc., a Maryland
corporation, its general partner
 
   
   
 
By:
 

--------------------------------------------------------------------------------

Name:
 
Title:

 
 
MILL RUN L.L.C. is executing this
Agreement for the sole purpose of
Sections 1(d) and 3(b) hereof.


MILL RUN L.L.C.
By: BRM LLC, its managing member

       
By:
   

--------------------------------------------------------------------------------

Name:
Title:
   

 
[SIGNATURES CONTINUE ON NEXT PAGE]
 
8

--------------------------------------------------------------------------------




LIGHTSTONE VALUE PLUS REAL
ESTATE INVESTMENT TRUST, INC.,
is executing this agreement for the sole
purpose of Sections 6 and 7 hereof.


LIGHTSTONE VALUE PLUS REAL
ESTATE INVESTMENT TRUST, INC.,
a Maryland Corporation
 

        By:    

--------------------------------------------------------------------------------

Name:
Title:
   


9

--------------------------------------------------------------------------------




EXHIBIT A
 
REPRESENTATION LETTER AND AGREEMENT
 

--------------------------------------------------------------------------------


 
EXHIBIT B
 
TAX PROTECTION AGREEMENT
 

--------------------------------------------------------------------------------


 
EXHIBIT C
 
PARTNERSHIP AGREEMENT
 

--------------------------------------------------------------------------------


 
EXHIBIT D
 
CAPITALIZATION OF TRANSFEREE
 

--------------------------------------------------------------------------------


 